Certification filed January 6, 2022

 

In The

Eleventh Court of Appeals

Nos. 11-21-00145-CR & 11-21-00200-CR

DANIEL RAY GARCIA, Appellant
V.
THE STATE OF TEXAS, Appellee

 

On Appeal from the 106th District Court
Gaines County, Texas
Trial Court Cause Nos. 19-5086 & 16-4669

 

CERTIFICATION
I have reviewed the “Motion to Recuse the Justices of the 1 1th Court of Appeals”
filed in this cause on December 15, 2021. To the extent the document seeks my
recusal, I have reviewed the document in chambers. See TEX. R. App. P. 16.3(b). I
find no reason to recuse myself and, under Rule 16.3(b), certify the issue of my recusal

to the entire court for a determination by the other justices of this court. See Manges v.

Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88

(Tex. App.—Waco 2001, pet. denied).
AK Win
A

\W. BRUCE WILLIAMS
JUSTICE